Citation Nr: 0930611	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
February 1971.  In May 1971 and April 1992 VA administrative 
decisions, it was held that the appellant's period of service 
was terminated under conditions which constituted a legal bar 
to receive VA benefits.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
Although a copy of the notification letter associated with 
the claims file is undated, the August 2005 statement of the 
case indicates that the appellant was notified of the 
decision on August 19, 2003.

This case was previously before the Board in January 2008 and 
was remanded for additional development.  The appellant is 
unrepresented in this appeal.


FINDINGS OF FACT

1.  The appellant was separated from service on February 26, 
1971 with character of service of under conditions other than 
honorable.

2.  The competent evidence does not demonstrate that the 
appellant was insane at the time of the offenses he committed 
during service, and there were no compelling circumstances 
such as to warrant the prolonged unauthorized absence from 
service from February 8, 1970 to October 6, 1970.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(18), 5103A, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1971 and April 1992 VA administrative decisions, it 
was held that the appellant's period of military service was 
terminated under conditions which constituted a legal bar to 
receive VA benefits.

Generally, new and material evidence would be required to 
reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions 
of 38 C.F.R. § 3.156(c), however, when VA receives relevant 
service department records that existed at the time of a 
prior final decision, VA will reconsider the prior decision 
without the need for new and material evidence.  Evidence 
added to the record since the April 1992 decision includes 
service treatment and personnel records.  As the service 
department records are relevant to the matter of the 
appellant's character of discharge, and as such records were 
not previously associated with the claims file, the Board 
will therefore reconsider this issue.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The record does not reflect that the appellant received VCAA 
notice with regard to the issue on appeal.  However, the 
Board finds that the appellant has not been prejudiced by 
such defect.  Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. April 21, 2009); 566 U.S. ___(2009).  The appellant 
has been provided a copy of the regulation regarding 
character of discharge (38 C.F.R. § 3.12), and he has been 
requested to provide information and evidence with respect to 
the events that led to his discharge.  Dennis v. Nicholson, 
21 Vet. App. 18 (2007).  In February 2008, the appellant 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The appellant's service treatment and service personnel 
records are associated with the claims file, some of which 
were obtained subsequent to the Board's January 2008 remand.  
Private and VA medical records, as well as the appellant's 
records from the Social Security Administration (SSA) and the 
Army Board for Correction of Military Records (ABCMR) are 
also associated with the claims file.  The appellant has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claim.

Analysis

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2008).

Generally, if a person receives a discharge under other than 
honorable conditions, issued as a result of a period of AWOL 
for a continuous period of at least 180 days, the discharge 
will serve as a bar to the receipt of VA benefits.  38 C.F.R. 
§ 3.12(c)(6).  Such a discharge will not be a bar, however, 
if it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  Nor will the 
discharge serve as a bar if there are compelling 
circumstances to warrant the prolonged absence.  38 C.F.R. § 
3.12(c)(6).

In determining whether there are compelling circumstances to 
warrant a prolonged absence, the length and character of 
service exclusive of the period of prolonged AWOL will be 
considered.  Service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  
Consideration is also given to the reasons offered for going 
AWOL, including family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  The 
reasons for going AWOL should be evaluated in terms of the 
person's age, cultural background, educational level, and 
judgmental maturity, and consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  38 C.F.R. § 3.12(c)(6)(ii).

With the exception of insanity, benefits are also not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  This includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  38 
C.F.R. § 3.12(d)(4).

A DD Form 214 reveals that the appellant served from March 
24, 1969 to December 11, 1969 and was discharged, for the 
purpose of immediate reenlistment, under honorable 
conditions.  Another DD Form 214 reveals that the appellant 
served from December 12, 1969 to February 26, 1971 and was 
discharged "under conditions other than honorable."

The appellant's service personnel records reveal that he was 
discharged from active duty service for reasons of unfitness.  
The service separation documents indicate that the 
appellant's commander recommended the appellant's discharge 
due to a "propensity to absent himself without leave, 
obtaining several article 15s, and heavy drinking and 
extensive use of drugs."  Records indicate that the Veteran 
was convicted by a special court-martial for the offense of 
being absent without leave (AWOL), with the date of the AWOL 
noted as February 8, 1970 to October 6, 1970.  He also 
received nonjudicial punishment for the offense (in June 
1969) of being absent without leave, for the offense (in June 
1969) of assault, for the offenses (in July 1969) of assault 
and insubordination toward a superior noncommissioned 
officer, and for the offense (in October 1969) of failure to 
repair.  A November 1970 psychiatric evaluation of the 
appellant noted that he had no intention of altering his 
behavior as long as he stayed in the military.  The appellant 
was found to be mentally responsible and was "cleared 
psychiatrically" for administrative separation.  A February 
1971 psychiatric evaluation of the appellant noted that the 
appellant "has numerous emotional problems, some of which he 
has tried to compensate for by taking drugs."  The appellant 
felt, it was noted, that he had to get out of the Army to 
preserve his mental health.  The appellant was found to be 
mentally responsible and was "cleared psychiatrically" for 
administrative separation.

In his April 1992 Application for Correction of Military 
Record (DD Form 149), the appellant indicated that he 
believed his discharge should be upgraded due to the fact 
that at the time of his discharge he was under great 
emotional strain and needed medical treatment.  In 
correspondence dated in October 1992, the Army Discharge 
Review Board indicated that they could not process his 
application due to a 15 years statue of limitations; as such, 
as the appellant had filed his application more than 15 years 
subsequent to his service separation. the appellant's 
application was considered "ineligible" to be heard by the 
Army Discharge Review Board.

In June 1994 the Army Board for Correction of Military 
Records (ABCMR) denied the appellant's application to upgrade 
his undesirable discharge to honorable.  The determination 
was based, at least in part, on the fact that the appellant's 
application was not submitted within the time required 
(essentially three years subsequent to his service 
separation).

On a DD Form 293 (Application For The Review Of Discharge Or 
Dismissal From The Armed Forces Of The United States) dated 
in June 2003 the appellant indicated that he had been 
sexually assaulted while in Germany and had received several 
threats around October 1969.  He stated that he went AWOL due 
to a psychological condition that he had at that time.  In 
correspondence dated in August 2003, the Army Discharge 
Review Board indicated that they could not hear the 
appellant's request and referred the appellant to the Army 
Board for Correction of Military Records (ABCMR).

An April 2004 decision of the Department of the Army Board 
for Correction of Military Records (ABCMR) denied the 
appellant's request to upgrade his discharge to a general 
discharge and found that the appellant's type of discharge 
directed, and the reasons therefore, were appropriate 
considering all the facts of his case.  The April 2004 
decision noted that there was no evidence supporting the 
appellant's contention that he was sexually assaulted while 
in Germany, or that he had received threats in October 1969.  
The April 2004 decision further concluded that the appellant 
had no psychological condition prior to service and also 
concluded that the appellant was mentally responsible at the 
time of his administrative discharge.

Based on the appellant's personnel records, it is clear that 
he was a former service member that was discharged as unfit 
for military service and that his service was characterized 
as under other than honorable conditions.  The appellant 
received nonjudicial punishment four times and also had a 
special court-martial conviction during service.  It is also 
indicated that the appellant used illegal drugs during 
service, although he did not receive punishment for that 
action.

The evidence surrounding the appellant's discharge from 
military service reflects that his acts that led to his 
discharge were the result of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  The acts consisted of 
an offense that covered several months of service.  The 
appellant was not discharged merely as result of a minor 
offense.  Such a discharge is a bar to the receipt of VA 
benefits.

In the appellant's case, it appears that his discharge is 
considered to have been issued under dishonorable conditions 
as a result of willful and persistent misconduct, not under 
the prolonged AWOL section.  The Board notes that the 
"compelling circumstances" exception does not apply to 38 
C.F.R. § 3.12(d)(4).  Even so, as it appears that his 
February 1970 to October 1970 AWOL offense was a primary 
reason for his separation, the Board will, in an effort of 
fairness, review the record to determine whether the 
appellant's AWOL was based on "compelling circumstances" as 
understood by VA.

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence." 38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).  The controlling regulation describes factors to 
be considered in making the "compelling circumstances" 
determination.  The Board must consider various factors, 
including the quality and length of the appellant's service 
as well as the reasons the appellant gives for going AWOL.

In this regard, the Board notes that the net length of 
service from March 1969 to February 1971, exclusive of his 
prolonged period of AWOL from February 1970 to October 1970, 
was approximately one year and three months.  The quality of 
such service, exclusive of the period of prolonged AWOL, is 
not shown by the evidence to be honest, faithful, 
meritorious, and of benefit to the Nation.  Indeed, the 
record reveals that the appellant used illegal drugs and 
received four Article 15s during the time period in question.

The Board also finds that the evidence of record fails to 
corroborate that there were compelling circumstances so as to 
warrant the prolonged AWOL from February 1970 to October 
1970.  The appellant asserts that he went AWOL due to having 
mental problems or due to having been the victim of a sexual 
assault during service.  The rationales for the prolonged 
absence offered by the appellant do not include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  Moreover, the Board can 
find no corroboration of the appellant's claim of a sexual 
assault during service, and the appellant made no mention of 
any such assault in his 1992 application to the ACMBR or in 
the relevant post-service treatment records.  Further, the 
appellant has not responded to August 2008 VA correspondence 
requesting that he provide further information concerning his 
asserted inservice sexual assault.  

Additionally, the Board notes that a defense to the statutory 
bar arises when it is established that the individual was 
insane at the time of the commission of the offense leading 
to the court-martial and discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  However, the evidence of record does 
not establish that the appellant was insane at the time he 
went AWOL in February 1970 or any other time during service.

The evidence of record, to include service personnel records, 
does not contain objective evidence which shows hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability.

A July 1969 service treatment record reveals that the 
appellant complained of dizziness, nervousness, a loss of 
appetite, and problems in getting along with his unit.  The 
examiner described the appellant as being a rational 
individual but anxious about being in the Army.  The 
appellant was prescribed Librium.  The appellant's remaining 
service treatment records do not show that he had an 
inservice psychiatric disability of any kind.  Further, even 
if the appellant may have had "emotional and psychological 
problems" during service, which he is competent to attest, 
there is nothing in the record suggesting that he was unable 
to distinguish right from wrong at the time he went AWOL.  In 
fact, the November 1970 and February 1971 psychiatric 
evaluations of the appellant specifically noted that he was 
found to be mentally responsible and was able to distinguish 
right from wrong.  The appellant's November 1970 service 
separation examination noted that the appellant's psychiatric 
system was normal; he denied any nervous trouble of any kind 
on the corresponding report of medical history.

Further, the post-service medical records also provide 
evidence against the appellant's claim.  Although post-
service treatment records demonstrate that the appellant was 
treated for alcohol dependence by VA in October 1984, and for 
alcohol dependence and adjustment disorder by VA in October-
November 1985, there is no evidence that such conditions meet 
the requirements of insanity for the limited purposes of this 
decision.  A private medical record noted that the appellant 
had been admitted in July 1988 after lacerating his wrists; 
the admitting and discharge diagnosis was adjustment disorder 
with depressed mood.  While an April 1992 VA discharge 
summary noted a diagnosis of psychotic depression, the 
appellant indicated at that time that his psychiatric 
problems started after he had left service.  Records from the 
SSA reflect a primary diagnosis of affective disorder.

Thus, considering the evidence of record in light of the 
above-noted legal criteria, the Board is unable to find that 
the evidence shows or even sufficiently suggests that the 
appellant was insane as defined for VA purposes at the time 
of the commission of the acts that led to his discharge.  
While the appellant may, in fact, currently have psychiatric 
disability, such facts do not establish "insanity" for VA 
purposes for the time period in question.

The appellant has asserted that since he was honorably 
discharged for his period of service from March 1969 to 
December 1969, he should have that period of time 
characterized as honorable service.  The appellant's DD Form 
214 clearly reveals that the appellant served from March 24, 
1969 to December 11, 1969 and was discharged for the purpose 
of immediate reenlistment.  However, his discharge in 
December 1969 was a conditional discharge.  Except as 
provided in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service, and entitlement will be 
determined by the character of the final termination of such 
period of service.  38 C.F.R. § 3.13(b).  The appellant's 
March 1969 service enlistment contract is of record and 
indicates a term of enlistment of three years.  It is clear 
that the appellant did not serve honorably for his full 
obligated term (in other words three years) of enlistment.  
This fact is also clearly noted in an April 1971 response on 
a VA Form 07-3101, wherein the National Personnel Records 
Center (NPRC) indicated that the appellant was not eligible 
for complete separation when discharged in December 1969.

In conclusion, the Board finds that the evidence of record 
does not establish that there were any compelling 
circumstance to warrant the appellant's prolonged AWOL, or 
that the appellant suffered from insanity, or that he did not 
know or understand the nature or consequences of his acts or 
that what he was doing was wrong at the time of the 
commission of the offenses leading to his discharge.

In light of the foregoing, the Board finds that the weight of 
the evidence does not demonstrate "compelling circumstances" 
or competent evidence that he was "insane" during service. 38 
U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 3.12, 3.102, 3.354.  
Therefore, the bar to VA benefits is confirmed.  Accordingly, 
the character of his discharge is a bar to his receipt of VA 
compensation benefits.


ORDER

The character of the appellant's discharge for his service is 
a bar to VA benefits based on that period of service.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


